Title: From Thomas Jefferson to Montmorin, 26 January 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



[Sir]
Paris Jan. 26. 1788.

In the course of the last war His Majesty thought proper to equip a small squadron for an occasional cruize and to give the command of it to the Chevalier Paul Jones. The American frigate the Alliance was joined to it at the King’s desire. Of the prizes which they took three put into Bergen in distress, and being reclaimed by the British Minister at the Court of Copenhagen, were taken out of possession of the captors and delivered up to him. These prizes have been estimated at 50,000 guineas. Dr. Franklin applied to the Court of Denmark for indemnification, and they, by the Baron de Waltersdorff then at Paris offered 10,000 guineas, which was not accepted. Both those gentlemen having left Paris soon after, the pursuit of this claim suffered an intermission. Congress have now instructed me to conclude it and for that purpose to send a special agent to Copenhagen. I have appointed the Chevalier Paul Jones for this purpose, who will set out on tuesday next. About one half of the sum to be obtained belonging to subjects of France, I have thought it my duty to state this matter to Your Excellency as you might be willing to take measures on your part also for supporting their interests. Whether Your Excellency should think it best to do this through your Minister at Copenhagen or through any other agent whatever, the Chevalier Paul Jones will conduct himself in concert with such agent. The interference of His Majesty cannot fail to have the most powerful effect towards obtaining that justice which is due to the brave officers and men who composed the squadron.
I have the honor to be with sentiments of the most perfect esteem and respect Your Excellency’s Most obedient & most humble servant,

Th: Jefferson

